DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election of NASH, anti-TAZ siRNA, and Ihh in the reply filed on 4/1/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	In a telephonic conversation (6/8/2021) with applicant’s representative Michael Davits the examiner indicated that, although the Office action of 2/4/2021 required an election between the species recited in claims 16 and 45, such election was not made.  The applicant’s representative indicated that the applicant is rather interested in the species of Ihh; it was confirmed that claims 15, 16, 44, and 45 are going to be withdrawn.
Claims 3, 6, 13, 14, 17-22, 25, 26, 29, 31-36, 40-43, and 46-58 have been cancelled.
Claims 5, 15, 16, 28, 44, and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
	Claims 1, 2, 4, 7-12, 23, 24, 27, 30, and 37-39 are under examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over 
Uno et al. (Hepatology, 2008, 48: 109-118), in view of each Wang et al. (J. Control. Rel., 2013, 166: 106-114), Black (Biochimie, 2007, 89: 1464-1473), Breitkopf et al. (Alcohol. Clin. Exp. Res., 2005, 29: 121S-131S), and Miranda et al. (FASEB J., 1 April 2015, 29, 558.12; Abstract).
Uno et al. teach that TGF[Symbol font/0x62] plays a central role in the development of NASH by activating hepatic fibrosis; Uno et al. teach administering tranilast to animal models of NASH, wherein tranilast administration suppresses TGF[Symbol font/0x62] expression and prevents the development of hepatic fibrosis in these animals (see Abstract; paragraph bridging p. 109 and 110; paragraph bridging p. 112 and 113; p. 117, column 2, last paragraph).   
Uno et al. teach inhibiting TGF[Symbol font/0x62] and not TAZ (claim 1).  However, doing so is suggested by the prior art.  For example, Breitkopf et al. teach that, since many of the 
Based on the combined teaching of Wang et al., Black et al., Breitkopf et al. and Miranda et al., one of skill in the art would have reasonably concluded that inhibiting TAZ activity will inhibit TGF[Symbol font/0x62]1-Smad3 profibrotic events leading to hepatocyte apoptosis and HSCs activation.  One of skill in the art would have found obvious to administer a TAZ inhibitor to the animal models of NASH taught by Uno et al. with the reasonable expectation that doing so would specifically inhibit TGF[Symbol font/0x62]1 profibrogenic signaling and would prevent the development of hepatic fibrosis in these animals (claims 1 and 4).  
Furthermore, since Wang et al. teach that the Ihh released by the apoptotic hepatocyte is fibrogenic, one of skill in the art would have found obvious to modify further add an Ihh inhibitor (claim 7) with the reasonable expectation that doing so would result in a composition suitable to treat NASH.
MPEP 2144.06 [R-6] I states:
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)

Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

4.	Claims 1, 4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al. taken with each Wang et al., Black et al., Breitkopf et al., and Miranda et al., in further view of both Hong et al. (Science, 2005, 309: 1074-1078) and Cheng et al. (Mol. Pharm., 2009, 6: 772-779).
The teachings of Uno et al., Wang et al., Black et al., Breitkopf et al., and Miranda et al. are applied as above for claims 1, 4, and 7.  Uno et al., Wang et al., Black et al., Breitkopf et al., and Miranda et al. do not teach that the TAZ inhibitor is an siRNA (claims 8-10).  However, anti-TAZ siRNAs were known and used in the prior art to inhibit TAZ expression, for example by Hong et al. (see p. 1075, paragraph bridging columns 1 and 2).  While Hong et al. do not specifically teach that the siRNAs are set forth by the SEQ ID NOs: recited in claim 10, it is noted that there is no evidence of record that using any of the recited siRNAs leads to unexpected results.  One of skill in the art would have found obvious to design and screen several siRNAs targeting different regions of the TAZ gene and select the most potent siRNAs, as doing so was routine in the prior art (see Cheng et al., p. 773, column 2, last paragraph).  Furthermore, as evidenced by the attached Sequence Alignment, SEQ ID NO: 61 was 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

5.	Claims 1, 2, 4, 7-12, 23, 24, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al. taken with each Wang et al., Black et al., Breitkopf et al., Miranda et al., Hong et al., and Cheng et al., in further view of Wang et al. (Radiation Research. 2013, 179: 69-75). 
The teachings of Uno et al., Wang et al., Black et al., Breitkopf et al., Miranda et al., Hong et al., and Cheng et al. are applied as above for claims 1, 4, and 8-10.  Uno et al., Wang et al., Black et al., Breitkopf et al., Miranda et al., Hong et al., and Cheng et al. do not teach nanoparticles comprising a hepatocyte targeting ligand (claims 2, 11, 12, 23, 24, 27, and 37-39).  Wang et al. teach using core-shell nanoparticles functionalized with N-acetylgalactosamine to deliver siRNAs to hepatocytes (see Abstract; p. 107, column 1, last paragraph; p. 112, column 2, last paragraph).  One of skill in the art would have found obvious to practice the method of Yang et al., Uno et al., Breitkopf et al., Miranda et al., Hong et al., and Cheng et al. by using the nanoparticles taught by Wang et al. with the reasonable expectation that doing so would deliver the anti-TAZ siRNA to the hepatocytes and would prevent the development of hepatic fibrosis.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633